Name: Commission Regulation (EC) No 2487/2001 of 18 December 2001 amending Council Regulation (EC) No 2007/2000 as regards trade relations with Bosnia and Herzegovina, the Republic of Croatia, the former Yugoslav Republic of Macedonia, and the Republic of Slovenia
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  political geography;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32001R2487Commission Regulation (EC) No 2487/2001 of 18 December 2001 amending Council Regulation (EC) No 2007/2000 as regards trade relations with Bosnia and Herzegovina, the Republic of Croatia, the former Yugoslav Republic of Macedonia, and the Republic of Slovenia Official Journal L 335 , 19/12/2001 P. 0009 - 0013Commission Regulation (EC) No 2487/2001of 18 December 2001amending Council Regulation (EC) No 2007/2000 as regards trade relations with Bosnia and Herzegovina, the Republic of Croatia, the former Yugoslav Republic of Macedonia, and the Republic of SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), as amended by Regulation (EC) No 2563/2000(2), and in particular Articles 9 and 10 thereof,Whereas:(1) The Council is in the process of concluding a Stabilisation and Association Agreement between the European Communities and its Member States of the one part, and the former Yugoslav Republic of Macedonia, of the other part, which was signed on 9 April 2001. Pending the completion of the procedure necessary for its entry into force an Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia covering trade and trade-related provisions was concluded and entered into force on 1 June 2001.(2) The Council is in the process of concluding a Stabilisation and Association Agreement between the European Communities and its Member States, of the one part, and the Republic of Croatia of the other part, which was signed on 29 October 2001. Pending the completion of the procedure necessary for its entry into force an Interim Agreement between the European Community and the Republic of Croatia covering trade and trade-related provisions was signed on 29 October 2001 and will be applied as of 1 January 2002.(3) The Stabilisation and Association Agreements and the Interim Agreements establish a contractual trade regime between the European Community and the Republic of Croatia and the former Yugoslav Republic of Macedonia, respectively, with bilateral trade concessions which on the Community side are equivalent to the concessions applicable within the unilateral autonomous trade measures under Regulation (EC) No 2007/2000. Moreover, textiles products originating in the Republic of Croatia and the former Yugoslav Republic of Macedonia, have been granted unlimited duty-free access and specific bilateral concessions for fisheries products and "baby-beef" have been defined.(4) It is therefore appropriate to amend Regulation (EC) No 2007/2000 to take into account these developments. In particular, it is appropriate to remove the Republic of Croatia and the former Yugoslav Republic of Macedonia from the list of beneficiaries of the tariff concessions granted for the same products under the contractual regimes. In addition, it will be necessary to reduce the global tariff quota volumes for specific products for which tariff quotas have been granted under the contractual regimes.(5) The Republic of Croatia and the former Yugoslav Republic of Macedonia will remain a beneficiary of Regulation (EC) No 2007/2000 only in so far as the Regulation provides for concessions which are more favourable than the concessions existing under the contractual regimes.(6) Additional Protocols including reciprocal preferential concessions for certain wines, reciprocal recognition, protection and control of wine names and reciprocal recognition, protection and control of designations for spirits and aromatised drinks are also in the process of being concluded with the Republic of Croatia(3) the former Yugoslav Republic of Macedonia(4) and the Republic of Slovenia(5), (hereinafter referred to as "Additional Protocols on wine"), and should apply as of 1 January 2002. Within the Additional Protocols on wine, individual tariff quotas have been provided out of the global tariff quota of 545000 hl opened within Regulation (EC) No 2007/2000, for imports into the Community of wine originating in the Republic of Croatia (45000 hl), in the former Yugoslav Republic of Macedonia (300000 hl) and in the Republic of Slovenia (48000 hl).(7) It is therefore appropriate to amend Regulation (EC) No 2007/2000 in order to deduct the volumes of the individual tariff quotas from the volume of the global tariff quota and to specify the conditions for the access to the remaining volume of the global tariff quota. In particular the consequence will be that access to the tariff quota for wine under Regulation (EC) No 2007/2000 to the Republic of Slovenia should be suspended and that access to the Republic of Croatia and to the former Yugoslav Republic of Macedonia should be subject to the prior utilisation of the individual tariff quotas respectively provided for in the Additional Protocols on wine with these countries.(8) The individual tariff quotas provided for certain wines originating in the Republic of Croatia and in the Republic of Slovenia will be progressively increased subject to specific conditions indicated in the Additional Protocols on wine. In particular, the yearly increase of the volumes of these individual tariff quotas is subject to using up a minimum volume of 80 % of the individual tariff quotas opened within the previous year. Therefore, the Commission should review the volumes used each year and should adopt provisions to implement any necessary adjustment of these volumes for Croatia and Slovenia, and accordingly, of the global tariff quota applicable under order No 09.1515.(9) An Agreement on trade in textile products with Bosnia and Herzegovina which had applied provisionally since 1 March 2001 was signed on 27 June 2001. This agreement established that exports from Bosnia and Herzegovina to the Community will be free from quantitative limits and measures of equivalent effect and put in place a double-checking system. A similar Agreement, provisionally applied since 1 January 2001, was also signed with Croatia on 17 May 2001.(10) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2007/2000 is hereby amended as follows:1. In Article 1(1) the terms "originating in the Republics of Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia including Kosovo as defined by UNSC Resolution 1244 of 10 June 1999" are replaced by "originating in the Republics of Albania, Bosnia and Herzegovina and the Federal Republic of Yugoslavia including Kosovo as defined by UNSC Resolution 1244 of 10 June 1999".2. Article 1(2) is replaced by the following: "2. Products originating in the Republic of Croatia and the former Yugoslav Republic of Macedonia will continue to benefit from the provisions of this Regulation when so indicated or for any measures provided in this Regulation which are more favourable than the trade concessions provided for in the framework of bilateral agreements between the European Communities and these countries."3. In Article 2(2) the terms "For Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia, the entitlement to benefit from the preferential arrangements introduced by Article 1 shall equally be subject to their readiness to engage" are replaced by the following: "Entitlement to benefit from the preferential arrangements introduced by Article 1 shall also be subject to the readiness of the beneficiary countries to engage".4. In Article 3(1) the terms "As regards textile products originating in the countries or territories referred to in Article 1(1) of this Regulation" are replaced by the following "As regards textile products originating in the federal Republic of Yugoslavia".5. In Article 3(2) the terms "when products originate in countries or territories mentioned in Article 1(1) of this Regulation" are replaced by the following "when products originate in the Federal Republic of Yugoslavia".6. Article 4(1) is replaced by the following: "1. For certain fishery products and for wine originating in the countries and territories referred to in Article 1, both listed in Annex I, the customs duties applicable to imports into the Community shall be suspended during the periods, at the levels, within the limits of the Community tariff quotas and under the conditions indicated for each product and origin set out in that Annex."7. In Article 4(2):(a) the amount of "22525" tonnes in the first and second subparagraphs is replaced by "11475" tonnes;(b) points (b) and (c) are deleted.8. Annex I is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 295, 23.11.2000, p. 1.(3) Not yet published in the Official Journal.(4) Not yet published in the Official Journal.(5) Not yet published in the Official Journal.ANNEX"ANNEX ICONCERNING THE TARIFF QUOTAS REFERRED TO IN ARTICLE 4(1)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of his Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>"